Case 1:19-cv-03665-PAB-KMT Document 35 Filed 04/28/20 USDC Colorado Page 1 of 1




  Case 19-CV-03665-PAB-KMT
   United States District Court,                                      FILED
   US District Court of Colorado                           UNITED STATES DISTRICT COURT
   Magistrate Judge Kathleen M. Tafoya                          DENVER, COLORADO
                                                                    3:15 pm, Apr 28, 2020
   Alfred A. Arraj United States Courthouse
                                                             JEFFREY P. COLWELL, CLERK
   901 19th Street
   Denver, CO 80294-3433
   Plaintiff:
   Rose A. Holloway

   v.

   Defendant:
   Freemont County RE-1 – Canon City High
   School

   Rose A. Holloway Pro Se

        Motion to include Document 30 into Evidence with Answer to Affirmative Defense


          The above referenced document was sent by mail on 23 April 2020 and filed on 27 April
  and is referred to in the Answer to the Defense’s Affirmative Defense. Document 30 is a
  recording on a jump drive which was submitted to EEOC and has evidence with which to
  support my case.


        Motion sent by email to the US District Court of Colorado on the 28th of April 2020.
  Motion emailed on 28 April 2020 to attorneys for the Defendants – Michael W. Schreiner and
  David M. Strachan, Caplan and Earnest, LLC, 3107 Iris Avenue, Suite 100 Boulder, CO 80301.


  Original signed
  Rose A. Holloway, Pro Se
  1344 Alexander Circle
  Pueblo, CO 81001
